                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRANCH BANKING AND TRUST                   :   CIVIL ACTION NO. 1:16-CV-712
COMPANY,                                   :
                                           :   (Chief Judge Conner)
                    Plaintiff              :
                                           :
             v.                            :
                                           :
ANGINO LAW FIRM, P.C., et al.,             :
                                           :
                    Defendants             :


BRANCH BANKING AND TRUST                   :   CIVIL ACTION NO. 1:16-CV-713
COMPANY,                                   :
                                           :   (Chief Judge Conner)
                    Plaintiff              :
                                           :
             v.                            :
                                           :
ANGINO LAW FIRM, P.C., et al.,             :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 9th day of May, 2019, upon consideration of defendants’

motions for “reconsideration en banc and/or a new trial,” (Doc. 70), for recusal, (Doc.

74), to “reopen the dockets and remove judgments,” (Doc. 75), and to “strike and/or
vacate judgments,” (Doc. 85), 1 and for the reasons stated in the accompanying

memorandum, it is hereby ORDERED that said motions are DENIED.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania




      1
       Duplicate post-trial motions were filed in case numbers 1:16-CV-712 and
1:16-CV-713. The motions appear at identically numbered docket entries in each
case.
